IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 ESTATE OF EDMUND D. SIMON, ESTATE               : No. 51 EM 2022
 OF MARJORIE P. SIMON ESTATE OF                  :
 ETHEL SIMON, PATRICIA SIMON,                    :
 EXECUTRIX AND AISHA BRADLEY                     :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 CITY OF PHILADELPHIA AND                        :
 FAIRMOUNT PARK SUMMIT PARK EAST                 :
 GENERAL PARTNERSHIP UNIVERSITY                  :
 CITY HOUSING COMPANY                            :
                                                 :
                                                 :
 PETITION OF: PATRICIA SIMON AND                 :
 AISHA BRADLEY                                   :


                                         ORDER



PER CURIAM

       AND NOW, this 4th day of November, 2022, the Application to Exceed the Word

Count is DENIED. Petitioners are allotted 15 days in which to file a perfected Petition for

Allowance of Appeal. No extensions will be granted absent exceptional circumstances.